Title: To James Madison from Richard Rush, 15 November 1820
From: Rush, Richard
To: Madison, James


                
                    Dear sir,
                    London November 15. 1820.
                
                Your acceptable favor of the 12th of August, reached me about a month ago.
                I fear that this government will continue deaf to every expostulation that can be addressed to it on the subject of the West India trade. In the negociation of 1818, when Mr Gallatin was here, we made the attempt with all earnestness to prevail upon them to give up their narrow doctrines, but to no effect; whilst separate exertions on my part since have been as fruitless. We have urged upon the ministers all the points so often and ably taken in our state papers of past date, as well as such others as more recent times may have made applicable, in maintainance of our reasonable claims; but they have been met by silence, or by answers that have been refuted before. They will not consent to any enumeration by name of all the ports in the West Indies which we claim to be opened to our vessels; or that our trade with their colonies on the continent and Bermuda, should be as confined as that which they say they would be willing to let us carry on with the Islands direct; or that the duties on articles to be sent to the Islands in our ships should be the same (and not higher) as on the same articles when imported into the Islands from their own North American colonies. So long as they continue to refuse their consent to these points, not to speak to others, it is plain, as a moments examination of them would show, that all reciprocity of navigation would be but nominal on our side. The truth is, that it is the clamours of their Nova Scotian and Canadian subjects that cause the ministry to hold on to their errors, so contrary to the more enlightened notions that are fast spreading over the commercial world. A political motive has also its weight, for the delusive opinion is fostered here, that their North American colonies may be so strengthened as to become at no very distant day, effective barriers to our power. The great increase of the trade of those colonies, under the influence of extraordinary encouragements, helps to extend this opinion. It employed in 1819 three hundred and forty thousand tons of British shipping, timber being nearly the exclusive article of carriage. This amount of tonnage has been growing up most rapidly since 1814. It then stood at little more than one hundred thousand. It will decline as fast whenever the timber trade of the north of Europe is opened to this country.
                The trial of the queen having ended in the overthrow of the bill of pains and penalties against her, it becomes a question whether the ministry will be able to withstand the popular clamour that may be expected to burst forth against them. As yet I see no sufficient grounds for believing that there will be a change, and I have never thought, since the first month

after my residence here, that we have any reason to wish a change. It is true, that the present ministry will not open the West India trade to us, or settle impressment, or any of the other disputed points between the two countries that are only laid by for a time. But where, we may ask, has been the British ministry that would? Upon the whole, I do not recollect any ministry that has shown better dispositions towards us, if as good, at any one period since we have been a nation, as Lord Castlereagh and his associates, speaking always of the time that has elapsed since the termination of the last war. The idea of more friendly feelings towards us from the Whigs, is, I think, imaginary, notwithstanding all that is said by their Edinburgh advocates, in the review of Mr Walsh’s appeal. The Whigs are essentially aristocratick, perhaps the more highly so at this day from their long exclusion from power; and the dread which they now seem to have of being identified with the Reformers, perhaps drives them farther off from our republicanism than even the tories, who have no such dread. Witness Lord Greys denunciation of the principles of our constitution at Newcastle, two years ago. Witness what Mr. Tierney, their leader in the house of commons, has said of us of late in that house. Witness the speeches of one and all of the party in both houses of parliament, and even that of Sir Robert Wilson who is a Reformer on the affair of Arbuthnot and Armbrister, and on the Florida treaty. The Whigs from the days of the stamp act, have been defending our cause only as it has been connected with their own here. Take from them that incentive, and my belief is, that we shall be disappointed if we ever calculate upon any other feelings from them than those of coldness, not to say hostility. There is no party in England favorable to us. All dislike us. The most that we shall ever get in England is, here and there, the good will of insulated individuals. But it is the fashion of the nation, and the feeling of all parties in it, as parties, to scoff at us. I repeat, that, in my opinion, if we expect a better ministry for us than the present, we shall most probably be disappointed, should any change take place.
                You will have perceived, that the monarchs of Russia, Austria and Prussia are assembled at Troppau. France and England have each a representative there also. The late changes in Spain, Portugal and Naples, so favourable to popular rights, form the objects of this new Congress. What is likely to result from its deliberations, I have, as yet, no sufficient lights for predicting. A loan of forty millions of rubles has lately been obtained by Russia from the Barings and Hope, and Austria has obtained a smaller one, about three millions sterling, from the Rothchilds. These are facts rather leading to the conjecture, that at least some military preparations are in contemplation. I remain, dear sir, with constant and affectionate respect, and with all the friendship that I may be allowed to express, your faithful and attached servt.
                
                    Richard Rush
                
             